The Honorable Jim Argue State Senator 5300 Evergreen Drive Little Rock, Arkansas 72205-1814
Dear Senator Argue:
I am writing in response to your recent request for my opinion on the following question, which I have paraphrased slightly:
  Does § 24-11-413(5) require a city to remit ten percent (10%) of probation fees to its policemen's pension and relief fund?
RESPONSE
Arkansas Code Annotated § 24-11-413(5), referenced in your opinion request, provides that ten percent of the fines collected in the manner set forth by § 16-13-709, which would otherwise be deposited in the city's general fund, must instead be added to the local policemen's pension and relief fund. A.C.A. § 24-11-413(5) (Supp. 2007). The fines to be collected in that manner expressly include probation fees. A.C.A. § 16-13-709; 16-13-701(b). Therefore, it is my opinion that ten percent of the probation fees that would be deposited into the city general fund must be added to the policemen's pension and relief fund pursuant to A.C.A. § 24-11-413(5).
Arkansas Code Annotated § 24-11-413(5) provides, in relevant part:
  There shall be added to the policemen's pension and relief fund the following moneys: *Page 2
  (5) Ten percent (10%) of all fines and forfeitures, not including court costs,  collected by the county or city official, agency, or department designated pursuant to § 16-13-709 as primarily responsible for the collection of fines assessed in the district court of this state for violation of ordinances or state law that pursuant to law would be deposited in the city general fund and are not designated by law as payable to the county or state agencies or entities[.]"
A.C.A. § 24-11-413(5) (Supp. 2007) (emphasis added).
Arkansas Code Annotated § 16-13-709 provides that the official or entity designated by the appropriate governing body shall be responsible for collecting the fines assessed by Arkansas' district courts. A.C.A. § 16-13-709(2)(A)(i) (Supp. 2007). The fines to be collected by said designee are defined by A.C.A. § 16-13-701 as follows:
  [T]he term "fine" or "fines" means all monetary penalties imposed by the courts of this state, which include fines, court costs, restitution,  probation fees, and public service work supervisory fees.
A.C.A. § 16-13-701(b) (Supp. 2007).
In other words, the moneys which must be added to the policemen's pension and relief fund include "ten percent (10%) of all fines and forfeitures . . . collected by the county or city official, agency, or department designated pursuant to § 16-13-709 . . .," and the fines and forfeitures so collected include, by express definition, probation fees.1 For this reason, it is my opinion that ten percent of the probation fees that would otherwise be deposited in the city general fund must instead be added to the local policemen's pension and relief fund pursuant to A.C.A. § 24-11-413(5). *Page 3 
Assistant Attorney General Jennie Clingan prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL, Attorney General
1 It may be noted that although the definition of fines and forfeitures to be collected by the officer or entity designated pursuant to A.C.A. § 16-13-709 would also include court costs; however, court costs are expressly excluded from the fines which must be added to the policemen's pension and relief fund. A.C.A. § 24-11-413(5). *Page 1